Citation Nr: 1706658	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes prior to November 15, 2007, and entitlement to an initial rating in excess of 20 percent from November 15, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to July 2, 2009, and entitlement to an initial rating in excess of 20 percent from July 2, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to July 2, 2009, and entitlement to an initial rating in excess of 20 percent from July 2, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1966 to September 1970.

This case initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.

In January 2016, the Board denied entitlement to higher initial ratings for diabetes and peripheral neuropathy of the left and right lower extremities.  The Veteran subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's January 2016 decision that denied entitlement to higher initial ratings for diabetes and peripheral neuropathy of the left and right lower extremities.  Those issues are once again before the Board.

In January 2016, the Board also remanded the issues of entitlement to service connection for chronic renal disease, hypertension, and diabetic retinopathy.  In a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for chronic renal failure, kidney transplant, surgical scar as secondary to kidney transplant, and diabetic retinopathy.  As this represents a complete grant of the benefits sought for the claims involving service connection for chronic renal disease and diabetic retinopathy, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As to entitlement to service connection for hypertension, a review of the Veterans Appeals Control and Locator System indicates that that issue is still pending in remand status at the AOJ and has not yet been certified to the Board.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

As noted above, in the September 2016 JMPR and Order, the Court vacated that portion of the Board's January 2016 decision that denied entitlement to higher initial ratings for diabetes and peripheral neuropathy of the left and right lower extremities.  Specifically, the JMPR found that the Board had failed to assist the Veteran in obtaining pertinent treatment records, had relied on an inadequate medical opinion, and had failed to adequately address whether referral for extraschedular consideration was warranted.

Regarding treatment records, the JMPR observed that even though the record indicated that the Veteran had received private treatment from a "Dr. L" for both his diabetes and his peripheral neuropathy, the Board did not notify the Veteran of the existence of those records and request that he provide a release for them.  In addition, although at the time of the January 2016 Board decision the most recent VA treatment records were dated from October 2011, the Board only requested that VA treatment records beginning from January 25, 2012 be associated with the claims file.  Moreover, despite evidence that the Veteran was continuing to receive treatment through VA for his worsening diabetes and peripheral neuropathy, the Board adjudicated those issues.

Regarding the medical opinion, the JMPR found that the Board had relied on an inadequate medical opinion because a January 2012 VA examiner concluded that neither the Veteran's diabetes, nor his peripheral neuropathy impacted his ability to work even though the Social Security Administration had found the Veteran to be disabled since December 2008 as a result of his diabetes neuropathy and he had been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from July 2009 as a result of his diabetes and peripheral neuropathy.

Finally, the JMPR found that the Board failed to provide adequate reasons and bases for its determination that referral for extraschedular consideration was unwarranted.  Specifically, the Board failed to discuss evidence of instability, fatigue, gait disturbance, calluses, and swelling due to his diabetes and peripheral neuropathy; symptoms which are not directly contemplated by the diagnostic codes applicable to those disabilities, namely, Diagnostic Codes 7913 and 8621.  In addition, the Board failed to address evidence suggesting marked interference with employment.

Accordingly, additional development is required, to include notifying the Veteran of Dr. L's private treatment records and obtaining outstanding VA treatment records and an adequate medical opinion.  If the appeal is subsequently returned to the Board, the Board should ensure that the issue of whether referral for extraschedular consideration is warranted is adequately discussed.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment for his diabetes and peripheral neuropathy associated with Dr. L.

2.  Obtain any outstanding VA treatment records from October 2011 through January 2012 as well as any outstanding VA treatment records dated from September 2016 to the present.

3.  Thereafter, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected peripheral neuropathy and diabetes.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to peripheral neuropathy and diabetes.

The examiner should fully describe any impact diabetes or peripheral neuropathy have on the Veteran's ability to work in light of all evidence of record, to include Social Security Administration records and the prior award for a TDIU.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




